ORMOND, J.
— The point of law which it appears was intended to be presented on the record for revision in this court, is not as clearly described as is desirable in all cases, to enable this court to pronounce without danger of mistake, whether there is or not, error in .the record.
With some difficulty, we gather that there was a controversy in the court below^ whether the act done by the agent in this instance, was within the scope of the power conferred on him, by the letter of attorney. From the charge, it is clearly infer-able, that there was testimony in the cause besides the power of attorney; and we cannot understand otherwise, than that the court was asked to construe the power of attorney, in reference to this testimony.
It is clearly both the province and the duty of the court, to expound to the jury all written instruments of evidence, and state their legal effect. This, imperfect as the bill of exceptions is, it appears the court refured to do, and left it to the jury to determine “from the language of the power of attorney, and from the other evidence, whether Blackman vt as, or was not, authorized to sign the name of the defendant, to the note in question.”
For this error, the judgment is reversed, and the cause remanded for further proceedings.